                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

M.A., et al.,                                     :
                                                  :         Case No. 2:19-CV-849
                Plaintiffs,                       :
                                                  :         JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  :         Magistrate Judge Deavers
WYNDHAM HOTELS &                                  :
RESORTS, INC., et al.,                            :
                                                  :
                Defendants.                       :

                                      OPINION & ORDER

       This matter is before the Court on proposed Plaintiff-Intervenors’, American Family

Mutual Insurance Company (“American Family”) and Nationwide Property & Casualty

Insurance Company and Nationwide Mutual Fire Insurance Company (collectively,

“Nationwide”), Motions to Intervene. (ECF Nos. 64, 65). For the following reasons, proposed

Plaintiff-Intervenors’ Motions are hereby DENIED.

                                        I. BACKGROUND

       Plaintiff, M.A., alleges she was trafficked for sex at several Days Inn by Wyndham,

Comfort Inn, and Crowne Plaza locations in Columbus. (ECF No. 1 at ¶ 51). Plaintiff seeks to

hold these hotels liable under the Trafficking Victims Protection Reauthorization Act

(“TVPRA”), 18 U.S.C. § 1595(a). M.A. alleges that the hotel Defendants knew or should have

known her trafficking was happening on their properties. She points to behavior that she alleges

hotel staff should have recognized as signs of her trafficking. M.A. alleges that these hotels and

their parent companies did not take adequate measures to prevent human trafficking. On October



                                                 1
7, 2019, this Court issued an Opinion and Order denying Defendants’ Motions to Dismiss. (ECF

No. 136).

         In June 2019, American Family and Nationwide filed Motions to Intervene. American

Family is the purported liability insurer for Defendants Krrish Lodging, LLC and Wyndham

Hotels and Resorts, Inc. (ECF No. 64 at 3). Nationwide is the insurer for Columbus Hospitality

LLC, dba “Crowne Plaza Columbus – Downtown, an IHG Hotel” (“Columbus”) and Inter-

Continental Hotels Corporation (“IHC”). (ECF No. 65 at 5). Both Movants argue they must be

permitted to intervene as of right in order adequately to protect their interests. Alternatively, they

argue the Court should exercise its discretion to grant permissive intervention.

                                     II. STANDARD OF REVIEW

         American Family and Nationwide both bring motions to intervene as of right under

Federal Rule of Civil Procedure 24(a), or, in the alternative, permissive intervention under Rule

24(b).

         Intervention as of right under Fed. R. Civ. P. 24(a)(2) requires a timely motion by a

movant who:

         claims an interest relating to the property or transaction that is the subject of the action,
         and is so situated that disposing of the action may as a practical matter impair or impede
         the movant’s ability to protect its interest, unless existing parties adequately represent
         that interest.

Movants must establish all elements of the four-part test, requiring: (1) that the motion was filed

timely; (2) that a substantial legal interest is involved; (3) that an interest will be impaired

without intervention; and (4) inadequate representation by the current parties. Michigan State

AFL–CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir.1997) (citing Cuyahoga Valley Ry. Co. v.

Tracy, 6 F.3d 389, 395 (6th Cir.1993)).

                                                   2
         Permissive intervention under Fed. R. Civ. P. 24(b)(1) permits a court to exercise its

discretion to allow intervention on a timely motion by a movant who “has a claim or defense that

shares with the main action a common question of law or fact.” If the motion is timely and there

is at least one common question of law or fact, the Court consider whether intervention would

cause undue delay or prejudice to the original parties, and any other relevant factors. J4

Promotions, Inc. v. Splash Dogs, LLC, No. 2:09-CV-136, 2010 WL 1839036, at *1 (S.D. Ohio

May 3, 2010) (citing Miller, 103 F.3d at 1248).

                                             III. LAW & ANALYSIS

                                            A. Intervention as of right

         American Family and Nationwide first argue that they must be permitted to intervene

because they claim an interest related to the subject of the main action and they have interests

that will be impaired if they are not permitted to intervene. In order to succeed on their motion,

Movants must meet all four parts of the test for intervention as of right: (1) that the motion was

filed timely; (2) that a substantial legal interest is involved; (3) that an interest will be impaired

without intervention; and (4) inadequate representation by the current parties. Miller, 103 F.3d at

1245 (6th Cir.1997).

         Here, the Court begins its analysis with a discussion of Movants’ asserted interests in this

case.1 American Family claims a “substantial, direct interest in the subject of this action because



1
  A successful motion to intervene must be timely, but even a timely motion for intervention as of right will fail if
the other factors are not met. Movants submitted their Motions approximately three months after Plaintiff filed her
Complaint. On the balance of the timeliness factors identified by the Sixth Circuit, courts have split on finding
motions filed at similar stages of the case timely. Cf. J4 Promotions, Inc. v. Splash Dogs, LLC, No. 2:09-CV-136,
2010 WL 1839036, at *3 (S.D. Ohio May 3, 2010) (finding motion to intervene not timely when filed three and a
half months after complaint where there was risk of delay or prejudice to the original parties); Indiana Ins. Co. v.
Midwest Maint., No. C-3-99-351, 2000 WL 987829, at *2 (S.D. Ohio Jan. 7, 2000) (finding motion to intervene
timely when filed slightly over three months after the complaint before significant discovery had taken place).
                                                           3
of its status as Defendants Krrish Lodging, LLC and Wyndham Hotels and Resorts, Inc.’s

purported liability insurer.” (ECF No. 64 at 3). American Family claims these Defendants seek

both defense and indemnity from it, and the potential for coverage for some of the claims against

these Defendants makes American Family’s interest direct and substantial. (Id. at 4). Nationwide

likewise argues that its position as an insurer who could possibly be responsible for indemnifying

Defendants satisfies the substantial legal interest requirement. (ECF No. 65 at 9).

         In Plaintiff’s consolidated response, she argues that the insurers’ interest is contingent on

the success of her claims, and therefore not direct or substantial. (ECF No. 79 at 6-7). The issues

Movants are concerned with involve potential coverage under their insurance policies, which are

issues irrelevant to Plaintiff’s Trafficking Victims Protection Reauthorization Act (“TVPRA”)

claims against Defendants. (Id. at 8).

         This Court in J4 Promotions considered a similar motion to intervene by an insurer, and

found the coverage issue unrelated to the underlying copyright infringement and unfair

competition claims in the case. 2010 WL 1839036 at *3. The Court noted “various courts have

routinely denied intervention on grounds that insurers contesting coverage have no more than a

contingent interest in the underlying action.” Id. (citing Travelers Indem. Co. v. Dingwell, 884

F.2d 629, 638 (1st Cir. 1989); Nautilus Ins. Co. ex rel. Ecklebarger v. C.C. Rider, Inc., 2002 WL

32073073 (N.D. Ind. Nov. 25, 2002); Nieto v. Kapoor, 61 F. Supp. 2d 1177 (D.N.M. August 4,

1999); Sachs v. Reef Aquaria Design, Inc., 2007 WL 2973841 (N.D. Ill. Oct.5, 2007)).

         While the Court acknowledges there are decisions going both ways in determining

whether insurers have a substantial interest in the subject of litigation where they may have a


Because the parties’ discussion of timeliness is minimal, and because this Court finds Movants’ motions fail for
other reason, it is not necessary to undergo an analysis of the timeliness of the motions in this case.
                                                         4
duty to indemnify or defend, it ultimately finds the cases cited by Movants less persuasive.

American Family relies on American Casualty Company of Reading, PA v. Continental Props.,

Inc., in which this Court considered a motion for reconsideration of a Magistrate’s order granting

motion to intervene. No. 2:11-cv-01049, 2012 WL 13024708 (S.D. Ohio July 10, 2012). There,

the insurance companies had filed a declaratory judgment action against their insureds, and the

Magistrate Judge permitted the state court Plaintiffs to intervene. Id. But American Casualty is

distinguishable because this Court was reviewing the Magistrate’s order for clear error, not

deciding the issue de novo. Id. Furthermore, as Plaintiff notes in her Response, cases involving

an injured Plaintiff seeking to intervene in a separately filed declaratory judgment action are

distinguishable and involve different interests from insurers seeking intervention in a suit for

civil damages. (ECF No. 79 at 7).

       Failure to allege a direct and substantial interest in the subject of the litigation is alone

fatal to Movants’ claim for intervention as of right. The Court will also address, however,

Movants’ arguments relating to their ability to protect their asserted interests through other

channels. American Family and Nationwide argue that if they are not permitted to intervene, they

may be collaterally estopped from bringing a separate declaratory judgment action to determine

whether Defendants’ alleged conduct is covered or excluded by their policies (ECF No. 64 at 5;

ECF No. 65 at 10-11). Plaintiff argues a separate declaratory judgment action is the

“conventional approach” and collateral estoppel will not be an issue. (ECF No. 79 at 10). She

argues that Gehm v. Timberline Post & Frame controls, and makes clear that if insurers seek

intervention and are denied, they will not be estopped. (Id.); see also Gehm v. Timberline Post &

Frame, 861 N.E.2d 519, 523 (Ohio 2007). In Gehm, the Supreme Court of Ohio held that “issue

preclusion would not apply in a later suit if the insurer was denied leave to intervene in the prior
                                                   5
suit.” Microsoft Corp. v. World Tech Investments LLC, No. 1:18-CV-2915, 2019 WL 2314482,

at *2 (N.D. Ohio May 31, 2019) (citing Gehm, 861 N.E.2d at 523). Plaintiff notes that the cases

Nationwide cites before Gehm, such as McWhorter v. Elsea, No. 2:00-cv-473, 2006 WL

3526405 (S.D. Ohio 2006), are less persuasive because the issue of collateral estoppel had not

yet been clarified, meaning there was a greater risk that insurers may not be able to protect their

interests through a separate declaratory judgment action. This Court agrees with Plaintiffs that

under Gehm, that question has now been resolved.

       In their Replies, Movants raise an additional argument that they did not raise in their

original Motion, that even if they are not estopped from bringing a declaratory judgment action,

they could not do so because there is no procedural mechanism for bringing a lawsuit against an

anonymous defendant. (ECF No. 85 at 3; ECF No. 89 at 5). They cite Ohio Rev. Code

2721.12(A), which requires naming all persons affected by the declaration, and Ohio R. Civ. P.

10(A), requires names and addresses of all parties in a pleading. However, Movants do not

sufficiently allege that they would not be able to comply with procedural rules against an

anonymous Defendant under Ohio R. Civ. P. 15(D), which specifically allows for complaints

against unknown John or Jane Doe defendants.

       The final element of intervention as of right requires that the movants’ interests not be

already adequately represented by the existing parties. American Family and Nationwide argue

that neither Plaintiff nor Defendants have an interest in determining their insurance coverage.

Plaintiff is concerned with recovering from Defendants on any theory, and Defendants’ interest

is in avoiding liability. (ECF No. 64 at 5; ECF No. 65 at 11-12). Plaintiff does not address

adequacy of representation in her Response and focuses her objections on Movants’ asserted

interests and ability to protect those interests. (ECF No. 79 at 6-11). Because this Court has
                                                    6
already found Movants’ interest is contingent—rather than direct and substantial—and their

asserted interests will not be impaired if intervention is denied, the Court need not decide

whether their interests are adequately represented. Even though the other parties are not litigating

the issue of insurance coverage, however, it is not clear that Movants’ interests would not be

adequately represented. As the Northern District of Ohio recently found, “[w]hile neither

Plaintiff nor Defendants seek a decision in this case on the coverage dispute, both have a strong

interest in litigating the intellectual-property infringement issue that is central to the potential

coverage dispute.” Microsoft Corp. v. World Tech Investments LLC, No. 1:18-CV-2915, 2019

WL 2314482, at *3 (N.D. Ohio May 31, 2019). Likewise, Plaintiff and Defendants here have a

strong interest in litigating the issue of Defendants’ liability under the TVPRA.

                                      B. Permissive intervention

        Movants also seek permissive intervention under Rule 24(b). Movants argue that they

should be permitted to intervene pursuant to Fed. R. Civ. P. 24(b) because their motions are

timely, and their claims share a common question of law or fact with the main action and their

intervention will no cause undue delay or prejudice to the existing parties. Plaintiff argues that

the questions of insurance coverage are distinct from the questions of law and fact at issue in her

complaint. (ECF No. 79 at 12). Even if there is a common question, she argues intervention

causes delay and prejudice by adding overly complex issues of coverage to the dispute, adds

multiple additional parties, and adds disputes about the insurance agreements that are irrelevant

to the ultimate issue of TVPRA liability (Id. at 12-13).

        The parties do not spend much time on a discussion of the timeliness inquiry. While

timeliness is a factor in considering motions to intervene, “[e]ven a timely application for

permissive intervention should be denied where the intervenor has not established that a common
                                              7
question of law or fact exists between [its] proposed claim and the claim of one or more of the

existing parties.” Comtide Holdings, LLC v. Booth Creek Mgt. Corp., No. 2:07-cv-1190, 2010

WL 2670853, at *3 (S.D. Ohio June 29, 2010). While the Court finds that timeliness in this case

is a close call, it finds Movants have failed to argue sufficiently that the other two factors weigh

in their favor and therefore declines to exercise its discretion in permitting intervention.

       American Family argues the question of “whether the claims being made by Plaintiff

against Defendants Krissh Lodging, LLC and Wyndham Hotels and Resorts, Inc., fall within

coverage or an exclusion to coverage will necessarily require the same set of facts as the

underlying action.” (ECF No. 64 at 6-7). Nationwide frames the common question as whether

Defendants are liable to Plaintiff under the TVPRA and the relief to which Plaintiff is entitled.

(ECF No. 65 at 13). Plaintiff responds that the issues Movants are concerned with related to

coverage are not common to the main action, but contingent on Plaintiff’s success. (ECF No. 79

at 12). Plaintiff further argues that even if there is a common question, intervention would cause

undue delay and prejudice to Plaintiff by “interject[ing] wholly separate areas of law and fact,

multiple additional parties, and policies and agreements which are irrelevant to the ultimate issue

in Plaintiff’s TVPRA claims.” (ECF No. 79 at 12-13).

       It is true that Movants are interested in the question of liability at issue in this case, but

only insofar as it effects their coverage obligations. As Plaintiff argues, this interest is contingent

on her success, and requires a separate inquiry into the language of the insurance policies, which

is wholly separate from the TVPRA claims in the main action. (ECF No. 79 at 12).

       Even if there is a common question of law or fact, the risk of delay and prejudice counsel

against permissive intervention in this case. As this Court discussed in J4 Promotions, there is a

risk of delay and prejudice to the original parties if complex issues of coverage are introduced
                                                   8
into a dispute, and intervention would force Plaintiff “to become involved in a coverage dispute

in which it does not yet have an interest.” 2010 WL 1839036 at *4. See also Krancevic v.

McPherson, 2004-Ohio-6915, ¶ 8, 2004 WL 2931012 (Ohio Ct. App., Dec. 16, 2004) (“an

intervening complaint and cross-claim for a declaratory judgment concerning its duties to defend

and indemnify its insureds and to pay any judgment entered against its insureds… would have

interjected a number of new issues as to which discovery and motion practice would have caused

considerable delay”). For the reasons stated, this Court declines to exercise its discretion to grant

permissive intervention to the insurers.

                                           CONCLUSION

       For the foregoing reasons, American Family and Nationwide’s Motions to Intervene are

hereby DENIED.

       IT IS SO ORDERED.

                                                        s/Algenon L. Marbley
                                                      ALGENON L. MARBLEY
                                                      UNITED STATES DISTRICT JUDGE

DATE: December 9, 2019




                                                  9
